REVOLVING LINE OF CREDIT AGREEMENT

﻿

﻿

REVOLVING LINE OF CREDIT AGREEMENT (this "Agreement"), dated as of     August
23, 2017                 , between CHUGACH ELECTRIC ASSOCIATION, INC.
("Borrower"), a corporation organized and existing under the laws of the State
of Alaska, and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION ("CFC"),
a cooperative association organized and existing under the laws of the District
of Columbia.

﻿

RECITALS

﻿

WHEREAS, the Borrower has applied to CFC for a line of credit for the purposes
set forth in Schedule 1 hereto, and CFC is willing to extend such a line of
credit to the Borrower on the terms and conditions stated herein.

﻿

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto agree and bind themselves as
follows:

﻿

ARTICLE I

﻿

DEFINITIONS

﻿

Section 1.01  For purposes of this Agreement, the following capitalized terms
shall have the following meanings (such definitions to be equally applicable to
the singular and the plural form thereof). 

﻿

"Advance" shall mean each advance of funds by CFC to the Borrower pursuant to
the terms and conditions of this Agreement.

﻿

"Business Day" shall mean any day that both CFC and the depository institution
CFC utilizes for funds transfers hereunder are open for business.

﻿

"CFC Commitment" shall have the meaning ascribed to it in Schedule 1 hereto.

﻿

"CFC Line of Credit Rate" shall mean the rate published by CFC from time to
time, by electronic or other means, for similarly classified lines of credit,
but if not published, then the rate determined for such lines of credit by CFC
from time to time.

﻿

“Default Rate” shall mean a rate per annum equal to the interest rate in effect
for an Advance plus two hundred (200) basis points.

﻿

“Effective Date” shall mean the date designated as such by CFC on the signature
page hereof.

﻿

“Event of Default” shall have the meaning as described in Article VI hereof.

﻿

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

﻿

“Governmental Authority” shall mean the government of the United States of
America, any other nation or government, any state or other political
subdivision thereof, whether state or



CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

--------------------------------------------------------------------------------

 

2

 

local, and any agency, authority, instrumentality, regulatory body, court or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

﻿

“Lien” shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, security interest, encumbrance, lien, right of set off, claim
or charge of any kind, including, without limitation, any conditional sale or
other title retention transaction, any lease transaction in the nature thereof
and any secured transaction under the Uniform Commercial Code.

﻿

"Line of Credit" shall mean the line of credit extended by CFC to the Borrower,
pursuant to this Agreement, in an aggregate principal amount outstanding at any
time not to exceed the CFC Commitment.

﻿

“Loan Documents” shall mean this Agreement and all other documents or
instruments executed, delivered or executed and delivered by the Borrower and
evidencing, governing or otherwise pertaining to the Line of Credit.

﻿

"Maturity Date" shall mean the date set forth in Schedule 1 hereto.

﻿

“Obligations” shall mean any and all liabilities, obligations or indebtedness
owing by the Borrower to CFC, of any kind or description, irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising.

﻿

“Person” shall mean natural persons, sole proprietorships, cooperatives,
corporations, limited liability companies, limited partnerships, general
partnerships, limited liability partnerships, joint ventures, associations,
companies, trusts or other organizations, irrespective of whether they are legal
entities, and Governmental Authorities.

﻿

ARTICLE II

﻿

REPRESENTATIONS AND WARRANTIES

﻿

Section 2.01  The Borrower represents and warrants to CFC that as of the date of
this Agreement:

﻿

A.Good Standing.  The Borrower is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in those
states in which it is required to be qualified to conduct its business.

﻿

B.Authority; Validity.  The Borrower has the power and authority to enter into
this Agreement; to make the borrowing hereunder; to execute and deliver all
documents and instruments required hereunder and to incur and perform the
obligations provided for herein, all of which have been duly authorized by all
necessary and proper action; and no consent or approval of any Person,
including, as applicable and without limitation, members of the Borrower, which
has not been obtained is required as a condition to the validity or
enforceability hereof or thereof.





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

3

 



This Agreement is, and when fully executed and delivered will be, legal, valid
and binding upon the Borrower and enforceable against the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity.

﻿

C.No Conflicting Agreements.  The execution and delivery of the Loan Documents
and performance by the Borrower of the obligations thereunder, and the
transactions contemplated hereby or thereby, will not: (i) violate any provision
of law, any order, rule or regulation of any court or other Governmental
Authority, any award of any arbitrator, the articles of incorporation or bylaws
of the Borrower, or any indenture, contract, agreement, mortgage, deed of trust
or other instrument to which the Borrower is a party or by which it or any of
its property is bound; or (ii) be in conflict with, result in a breach of or
constitute (with due notice and/or lapse of time) a default under, any such
award, indenture, contract, agreement, mortgage, deed of trust or other
instrument, or result in the creation or imposition of any Lien upon any of the
property or assets of the Borrower.

﻿

The Borrower is not in default in any material respect under any agreement or
instrument to which it is a party or by which it is bound and no event or
condition exists which constitutes a default, or with the giving of notice or
lapse of time, or both, would constitute a default under any such agreement or
instrument.

﻿

D.Taxes.  The Borrower has filed or caused to be filed all federal, state and
local tax returns which are required to be filed and has paid or caused to be
paid all federal, state and local taxes, assessments, and Governmental Authority
charges and levies thereon, including interest and penalties to the extent that
such taxes, assessments, and Governmental Authority charges and levies have
become due, except for such taxes, assessments, and Governmental Authority
charges and levies which the Borrower is contesting in good faith by appropriate
proceedings for which adequate reserves have been set aside.

﻿

E.Licenses and Permits.  The Borrower has duly obtained and now holds all
licenses, permits, certifications, approvals and the like necessary to own and
operate its property and business that are required by Governmental Authorities
and each remains valid and in full force and effect.

﻿

F.Litigation.  There are no outstanding judgments, suits, claims, actions or
proceedings pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its properties which, if adversely determined,
either individually or collectively, would have a material adverse effect upon
the business, operations, prospects, assets, liabilities or financial condition
of the Borrower.  The Borrower is not, to the Borrower’s knowledge, in default
or violation with respect to any judgment, order, writ, injunction, decree, rule
or regulation of any Governmental Authority which would have a material adverse
effect upon the business, operations, prospects, assets, liabilities or
financial condition of the Borrower.

﻿

G.Financial Statements.  The balance sheet of the Borrower as at the date
identified in Schedule 1 hereto, the statement of operations of the Borrower for
the period ending on said date, and the interim financial statements of the
Borrower, all heretofore furnished to CFC, are complete and correct.  Said
balance sheet fairly presents the financial condition of the Borrower as at said
date and said statement of operations fairly reflects its operations for the
period ending on said date.  The Borrower has no contingent obligations or
extraordinary forward or long-term commitments except as specifically stated in
said balance





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

4

 

sheet or herein.  There has been no material adverse change in the financial
condition or operations of the Borrower from that set forth in said financial
statements except changes disclosed in writing to CFC prior to the date
hereof.  

﻿

H.Required Approvals.  No license, consent or approval of any Governmental
Authority is required to enable the Borrower to enter into this Agreement, or to
perform any of its Obligations provided for herein, including without limitation
(and if applicable), that of any state public utilities commission, any state
public service commission, and the Federal Energy Regulatory Commission.

﻿

I.Compliance With Laws.  The Borrower is in compliance, in all material
respects, with all applicable requirements of law and all applicable rules and
regulations of each Governmental Authority.

﻿

J.Disclosure.  To the Borrower’s knowledge, information and belief, neither this
Agreement nor any document, certificate or financial statement furnished to CFC
by or on behalf of the Borrower in connection herewith (all such documents,
certificates and financial statements, taken as a whole) contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein and therein not misleading.

﻿

ARTICLE III

﻿

CREDIT TERMS

﻿

Section 3.01Advances. CFC agrees to advance funds to the Borrower pursuant to
the terms and conditions hereof, provided, however, that the principal amount at
any time outstanding under this Agreement shall not exceed the CFC
Commitment.  The Borrower may borrow, repay and reborrow funds at any time or
from time to time from the Effective Date up to, but not including, the Maturity
Date, at which time all principal amounts outstanding, and accrued, but unpaid
interest thereon, shall be due and payable in full.

﻿

Section 3.02Payment and Interest Rate.  The Line of Credit shall be payable and
bear interest as follows:

﻿

A.Interest Rate and Payment.  The Borrower unconditionally promises and agrees
to pay, as and when due, interest on all amounts advanced hereunder from the
date of each Advance and to repay all amounts advanced hereunder with interest
on the Maturity Date, if not sooner paid.  Interest shall be due and payable in
accordance with CFC's regular billing cycles as may be in effect from time to
time.  As of the date hereof, interest shall be due and payable on the last day
of each of March, June, September and December.  CFC shall provide reasonable
prior written notice to the Borrower of any change to the billing cycle or due
dates for the payment of interest.   CFC shall invoice the Borrower at least
five days prior to the due date of any interest payment, provided, however, that
CFC's failure to timely send an invoice with respect to any interest
payment shall not constitute a waiver by CFC or be deemed to relieve the
Borrower of its obligation to make such payment as provided for herein or to
repay all amounts advanced hereunder in full with accrued interest as provided
for herein.  All amounts shall be payable at CFC's main office at 20701
Cooperative Way, Dulles, VA 20166 or at such other location as designated by CFC
from time to time.  The interest rate on all Advances will be equal to the CFC
Line of Credit Rate in effect from time to time.  Interest will be computed on
the basis of a 365 day year for the actual number of days that any Advance is
outstanding.  The effective





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

5

 

date of an interest rate adjustment will be determined from time to time by CFC
and shall remain in effect until any subsequent change in the interest rate
occurs.

﻿

B.Application of Payments.  Each payment shall be applied to the Obligations,
first to any fees, costs, expenses or charges other than interest or principal
then due on the Borrower’s indebtedness to CFC, second to interest accrued and
the balance to principal.

﻿

Section 3.03  Paydown Requirement. For each 12-month period while this Agreement
is in effect, Borrower shall, for a period of at least five consecutive Business
Days, pay down the entire outstanding principal balance on this line of credit
(“Paydown”).  Borrower shall make the initial Paydown within 360 days of the
first Advance hereunder, and shall make each subsequent Paydown within 360 days
of the date of the first Advance following each Paydown.

﻿

Section 3.04  RESERVED

﻿

Section 3.05  Mandatory Prepayment.  If there is a change in the Borrower’s
corporate structure (including without limitation by merger, consolidation,
conversion or acquisition), then upon the effective date of such change, (a) the
Borrower shall no longer have the ability to request, and CFC shall have no
obligation to make, Advances hereunder and (b) the Borrower shall prepay the
outstanding principal balance of all Obligations, together with any accrued but
unpaid interest thereon, any unpaid costs or expenses provided for herein, and a
prepayment premium as set forth in any agreement between the Borrower and CFC
with respect to any such Obligation or, if not specified therein, as prescribed
by CFC pursuant to its policies of general application in effect from time to
time.

﻿

Notwithstanding the foregoing, if after giving effect to such change in the
Borrower’s corporate structure, Borrower, or its successor in interest, is
engaged in the furnishing of electric utility services to its members and is
organized as a cooperative, nonprofit corporation, public utility district,
municipality, or other public governmental body, Borrower shall retain the
ability to request, and CFC shall retain the obligation to make, Advances
hereunder and no prepayment shall be required under this Section 3.05.

﻿

Section 3.06  Termination and Cancellation of Existing Agreement.  Borrower
agrees that its existing line(s) of credit No(s). AK008-R-5107 with CFC, if any,
and any agreement(s) relating thereto shall be terminated and any outstanding
principal, interest and other amounts outstanding thereunder shall be
transferred to the line of credit established pursuant to this Agreement and
deemed an Advance hereunder.

﻿

Section 3.07  Default Rate.  If Borrower defaults on its obligation to make a
payment due hereunder by the applicable date payment is due, and such default
continues for thirty (30) days thereafter, then beginning on the thirty-first
(31st) day after the payment is due and for so long as such default continues,
Advances shall bear interest at the Default Rate.

﻿

ARTICLE IV

﻿

CONDITIONS OF LENDING

﻿

Section 4.01    Conditions Precedent to Closing.  The obligation of CFC to make
Advances hereunder shall not become effective until the date on which the
following conditions precedent have been satisfied:





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

6

 



A.Legal Matters.  All legal matters incident to the consummation of the
transactions hereby contemplated shall be satisfactory to counsel for CFC.

﻿

B.Representations and Warranties.  The representations and warranties contained
in Article II shall be true on the date hereof.

﻿

C.Closing Deliverables. CFC shall have been furnished with the following, in
form and substance satisfactory to CFC:

﻿

(I)Documents.  (a) the executed Loan Documents, (b) certified copies of all such
organizational documents and proceedings of the Borrower authorizing the
transactions hereby contemplated as CFC shall require and (c) all other such
documents as CFC may reasonably request.

﻿

(II)Government Approvals.  True and correct copies of all certificates,
authorizations, consents, permits and licenses from Governmental Authorities
necessary for the execution or delivery of the Loan Documents or performance by
the Borrower of the obligations thereunder.

﻿

D.Special Conditions of Closing.  CFC shall be fully satisfied that the Borrower
has complied with all special conditions of closing identified in Schedule 1
hereto.

﻿

Section 4.02    Conditions to Advances.  The obligation of CFC to make each
Advance hereunder is additionally subject to satisfaction of the following
conditions:

﻿

A.Requisitions.  The Borrower will requisition each Advance by submitting its
requisition to CFC in form and substance satisfactory to CFC no later than 12:00
noon local time at CFC’s offices in Dulles, Virginia on the Business Day prior
to the Business Day Borrower seeks to have funds advanced. 

﻿

CFC may require the Borrower to submit such additional information as it may
reasonably require prior to funding the Advance request.

﻿

B.Representations and Warranties; Default.  The representations and warranties
contained in Article II shall be true on the date of the making of each Advance
hereunder with the same effect as though such representations and warranties had
been made on such date; no Event of Default and no event which, with the lapse
of time or the notice and lapse of time would become such an Event of Default,
shall have occurred and be continuing or will have occurred after giving effect
to each Advance on the books of the Borrower; there shall have occurred no
material adverse change in the business or condition, financial or otherwise, of
the Borrower; and nothing shall have occurred which in the opinion of CFC
materially and adversely affects the Borrower's ability to perform its
obligations hereunder.

﻿

C.Special Conditions of Advances.  CFC shall be fully satisfied that the
Borrower has complied with all special conditions to advance identified in
Schedule 1 hereto.





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

7

 



ARTICLE V

﻿

COVENANTS

﻿

Section 5.01  The Borrower covenants and agrees with CFC that until payment in
full of the Line of Credit and performance of all obligations of the Borrower
hereunder:

﻿

A.Use of Proceeds.  The Borrower shall use the proceeds of this Line of Credit
solely for the purposes identified on Schedule 1 hereto.

﻿

B.Notice.  The Borrower shall promptly notify CFC in writing of:

﻿

(i)



any material adverse change in the business, operations, prospects, assets,
liabilities or financial condition of the Borrower or its subsidiaries; and

 

(ii)



the institution or threat of any litigation or administrative proceeding of any
nature involving the Borrower or any subsidiary which could materially affect
the business, operations, prospects, assets, liabilities or financial condition
of the Borrower or any subsidiary;

﻿

(iii)



the occurrence of an Event of Default hereunder, or any event that, with the
giving of notice or lapse of time, or both, would constitute an Event of
Default.

﻿

C.Default Notices.  Upon receipt of any notices with respect to a default by the
Borrower or any subsidiary under the terms of any evidence of any indebtedness
with parties other than CFC or of any loan agreement, mortgage or other
agreement relating thereto, the Borrower shall, and shall cause each subsidiary
to, deliver copies of such notice to CFC.

﻿

D.Financial Books; Financial Reports; Right of Inspection.  The Borrower will at
all times keep, and safely preserve, proper books, records and accounts in which
full and true entries will be made of all of the dealings, business and affairs
of the Borrower, in accordance with GAAP.  The Borrower will cause to be
prepared and furnished to CFC within one hundred twenty (120) days of the end of
each of the Borrower’s fiscal years during the term hereof, a full and complete
consolidated and consolidating report of its financial condition and statement
of its operations as of the end of such fiscal year, audited and certified by
independent certified public accountants nationally recognized or otherwise
satisfactory to CFC and accompanied by a report of such audit in form and
substance satisfactory to CFC, including without limitation a consolidated and
consolidating balance sheet and the related consolidated and consolidating
statements of income and cash flow. CFC, through its representatives, shall at
all times during reasonable business hours and upon prior notice have access to,
and the right to inspect and make copies of, any or all books, records and
accounts, and any or all invoices, contracts, leases, payrolls, canceled checks,
statements and other documents and papers of every kind belonging to or in the
possession of the Borrower or in any way pertaining to its property or business.

﻿

E.Compliance With Laws.  The Borrower and each subsidiary shall remain in
compliance, in all material respects, with all applicable requirements of law
and applicable rules and regulations of each Governmental Authority, whose
violation would have a material adverse





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

8

 



effect upon the business, operations, prospects, assets, liabilities or
financial condition of the Borrower.

﻿

F.Taxes. The Borrower shall pay, or cause to be paid all taxes, assessments or
Governmental Authority charges lawfully levied or imposed on or against it and
its properties prior to the time they become delinquent, except for any taxes,
assessments or charges that are being contested in good faith and with respect
to which adequate reserves as determined in good faith by Borrower have been
established and are being maintained.

﻿

G.Special Covenants. The Borrower will comply with any special covenants
identified in Schedule 1 hereto.

﻿

ARTICLE VI

﻿

EVENTS OF DEFAULT

﻿

Section 6.01  The following shall be “Events of Default” under this Agreement:

﻿

A.Representations and Warranties. Any representation or warranty made by the
Borrower herein, or in any of the other Loan Documents, or in any certificate or
financial statement furnished to CFC hereunder or under any of the other Loan
Documents shall prove to be false or misleading in any material respect.

﻿

B.Payment.  The Borrower shall fail to pay (whether upon stated maturity, by
acceleration, or otherwise) any principal, interest, premium (if any) or other
amount payable under the Line of Credit within five (5) Business Days after the
due date thereof.

﻿

C.Other Covenants.    

﻿

(i)      No Grace Period.   Failure of the Borrower to observe or perform any
covenant or agreement contained in Sections 5.01.A, 5.01.C, 5.01.D, or 5.01.G,
of this Agreement.

﻿

(ii)    Thirty Day Grace Period.  Failure of the Borrower to observe or perform
any other covenant or agreement contained in this Agreement or any of the other
Loan Documents, which shall remain unremedied for thirty (30) calendar days
after written notice thereof shall have been given to the Borrower by CFC.

﻿

D.Legal Existence, Permits and Licenses.  The Borrower shall forfeit or
otherwise be deprived of (i) its authority to conduct business in the
jurisdiction in which it is organized or in any other jurisdiction where such
authority is required in order for the Borrower to conduct its business in such
jurisdiction or (ii) permits, easements, consents or licenses required to carry
on any material portion of its business.

﻿

E.Other CFC Obligations.  The Borrower shall be in breach or default of any
Obligation, which breach or default continues uncured beyond the expiration of
any applicable grace period.

﻿

F.Other Obligations.  The Borrower shall (i) fail to make any payment of any
principal, premium or any other amount due or interest on any indebtedness
(other than indebtedness related to trade payables arising in the ordinary
course of business of the



CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

9

 

Borrower) with parties other than CFC which shall remain unpaid beyond the
expiration of any applicable grace period, or (ii) be in breach or default with
respect to any other term of any evidence of any other indebtedness exceeding
$500,000.00 with parties other than CFC or of any loan agreement, mortgage or
other agreement relating thereto which breach or default continues uncured
beyond the expiration of any applicable grace period, if the effect of such
failure, default or breach is to cause the holder or holders of that
indebtedness to cause that indebtedness to become or be declared due prior to
its stated maturity (upon the giving or receiving of notice, lapse of time, both
or otherwise).

﻿

G.Involuntary Bankruptcy.  An involuntary case or other proceeding shall be
commenced against the Borrower seeking liquidation, reorganization or other
relief with respect to it or its debts under bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property and such involuntary case or other proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days; or an order for relief shall be entered against the Borrower under the
federal bankruptcy laws or applicable state law as now or hereafter in effect. 

﻿

H.Insolvency.  The Borrower shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall admit in writing its inability to, or be generally unable to, pay its
debts as they become due, or shall take any action to authorize any of the
foregoing.

﻿

I.Dissolution or Liquidation.  Other than as provided in subsection H. above,
the dissolution or liquidation of the Borrower, or failure by the Borrower
promptly to forestall or remove any execution, garnishment or attachment of such
consequence as will impair its ability to continue its business or fulfill its
obligations and such execution, garnishment or attachment shall not be vacated
within sixty (60) consecutive days. 

﻿

J.Material Adverse Change.  Any material adverse change in the business or
condition, financial or otherwise, of the Borrower or any subsidiary that would
materially impair the ability of the Borrower to perform its obligations under
the Loan Documents.

﻿

K.Monetary Judgment.  The Borrower shall suffer any money judgment not covered
by insurance, writ or warrant of attachment or similar process involving an
amount in excess of $500,000.00 and shall not discharge, vacate, bond or stay
the same within a period of sixty (60) consecutive days.

﻿

L. Nonmonetary Judgment.  One or more nonmonetary judgments or orders
(including, without limitation, injunctions, writs or warrants of attachment,
garnishment, execution, distraint, replevin or similar process) shall be
rendered against the Borrower that, either individually or in the aggregate,
could reasonably be expected to have a material adverse effect upon the
business, operations, prospects, assets, liabilities or financial condition of
the Borrower.

﻿

ARTICLE VII



CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

10

 



REMEDIES

﻿

Section 7.01    If any Event of Default shall occur after the date of this
Agreement and shall not have been remedied within the applicable grace period
therefor, then in every such event (other than an event described in Section
6.01.G, 6.01.H or 6.01.I) and at any time during the continuance of such event,
CFC may: 

﻿

(a)       Cease making Advances hereunder;

﻿

(b)       Declare all unpaid principal outstanding on the Line of Credit, all
accrued and unpaid interest thereon, and all other Obligations to be immediately
due and payable and the same shall thereupon become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived;

﻿

(c)       Exercise rights of setoff or recoupment and apply any and all amounts
held, or hereafter held, by CFC or owed to the Borrower or for the credit or
account of the Borrower against any and all of the Obligations of the Borrower
now or hereafter existing hereunder or under the Line of Credit, including, but
not limited to, patronage capital allocations and retirements, money due to the
Borrower from equity certificates purchased from CFC, and any membership or
other fees that would otherwise be returned to the Borrower.  The rights of CFC
under this section are in addition to any other rights and remedies (including
other rights of setoff or recoupment) which CFC may have.  The Borrower waives
all rights of setoff, deduction, recoupment or counterclaim;

﻿

(d)       Pursue all rights and remedies available to CFC, including, but not
limited to, a suit for specific performance, injunctive relief or damages; and

﻿

(e)       Pursue any other rights and remedies available to CFC at law or in
equity.

﻿

If any Event of Default described in Section 6.01.G, 6.01.H or 6.01.I shall
occur after the date of this Agreement, then CFC's commitment to make Advances
hereunder shall automatically terminate and the unpaid principal outstanding
hereunder, all accrued and unpaid interest thereon, and all other Obligations
shall thereupon become immediately due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived.  In
addition, CFC may pursue all rights and remedies available to CFC that are
contemplated by the Loan Documents in the manner, upon the conditions, and with
the effect provided in the Loan Documents, including, but not limited to, a suit
for specific performance, injunctive relief or damages and any other rights and
remedies available to CFC at law or in equity.

﻿

Nothing herein shall limit the right of CFC to pursue all rights and remedies
available to a creditor following the occurrence of an Event of Default.  Each
right, power and remedy of CFC shall be cumulative and concurrent, and recourse
to one or more rights or remedies shall not constitute a waiver of any other
right, power or remedy.

﻿





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

11

 

ARTICLE VIII

﻿

MISCELLANEOUS

﻿

Section 8.01Notices.  All notices, requests and other communications provided
for herein including, without limitation, any modifications of, or waivers,
requests or consents under, this Agreement shall be given or made in writing
(including, without limitation, by facsimile) and delivered to the intended
recipient at the "Address for Notices" specified below; or, as to any party, at
such other address as shall be designated by such party in a notice to each
other party. All such communications shall be deemed to have been duly given (a)
when personally delivered including, without limitation, by overnight mail or
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by facsimile, upon transmission thereof, provided such
transmission is promptly confirmed by either of the methods set forth in clauses
(a) or (b) above in each case given or addressed as provided for herein. The
Address for Notices of each of the respective parties is as follows:

﻿

﻿

The Borrower:

﻿

The address set forth in

Schedule 1 hereto

﻿

CFC:

﻿

National Rural Utilities Cooperative Finance Corporation:

20701 Cooperative Way

Dulles, Virginia 20166

Attention:  General Counsel

Fax # 866-230-5635

﻿

Section 8.02Expenses.  The Borrower shall reimburse CFC for any reasonable costs
and out‑of‑pocket expenses paid or incurred by CFC (including, without
limitation, reasonable fees and expenses of outside attorneys, paralegals and
consultants) for all actions CFC takes, (a) to enforce the payment of any
Obligation or in preparation for such enforcement, (b) to restructure any of the
Obligations, (c) to review, approve or grant any consents or waivers hereunder,
(d) to prepare, negotiate, execute, deliver, review, amend or modify this
Agreement, and (e) to prepare, negotiate, execute, deliver, review, amend or
modify any other agreements, documents and instruments deemed necessary or
appropriate by CFC in connection with any of the foregoing.

﻿

The amount of all such expenses identified in this Section 8.02 shall be payable
upon demand, and if not paid, shall accrue interest at the then prevailing CFC
Line of Credit Rate plus two hundred (200) basis points.

﻿

Section 8.03Late Payments.  If payment of any amount due hereunder is not
received at CFC's office in Dulles, Virginia or such other location as CFC may
designate to the Borrower, within five (5) Business Days after the due date
thereof, the Borrower will pay to CFC, in addition to all other amounts due
under the terms of the Loan Documents, any late payment charge as may be fixed
by CFC from time to time pursuant to its policies of general application as in
effect from time to time.





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

12

 



Section 8.04Non-Business Day Payments.  If any payment to be made by the
Borrower hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing any interest in respect of such payment.

﻿

Section 8.05Filing Fees.  To the extent permitted by law, the Borrower agrees to
pay all expenses of CFC (including the reasonable fees and expenses of its
counsel) in connection with the filing, registration or recordation of any
instruments as may be required by CFC in connection with this Agreement,
including, without limitation, all documentary stamps, recordation and transfer
taxes and other costs and taxes incident to execution, filing, registration,
recordation or perfection of any document or instrument in connection
herewith.  The Borrower agrees to save harmless and indemnify CFC from and
against any liability resulting from the failure to pay any required documentary
stamps, recordation and transfer taxes, recording costs, or any other expenses
incurred by CFC in connection with this Agreement.  The provisions of this
subsection shall survive the execution and delivery of this Agreement and the
payment of all other amounts due hereunder.

﻿

Section 8.06CFC Accounts. Borrower agrees that the records of, and all
computations by, CFC (in whatever media they are recorded or maintained) as to
the amount of principal, interest and fees due on the Line of Credit shall be
conclusive in the absence of manifest error.

﻿

Section 8.07Waiver; Modification.  No failure on the part of CFC to exercise,
and no delay in exercising, any right or power hereunder or under the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise by CFC of any right hereunder, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  No modification or waiver
of any provision of this Agreement or the other Loan Documents and no consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be in writing by the party granting such modification, waiver or
consent, and then such modification, waiver or consent shall be effective only
in the specific instance and for the purpose for which given.

﻿

SECTION 8.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

﻿

(A) THE PERFORMANCE AND CONSTRUCTION OF THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.

﻿

(B) THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES COURTS LOCATED IN VIRGINIA AND OF ANY STATE COURT SO LOCATED FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTIONS THAT IT MAY NOW OR
HEREAFTER HAVE TO THE ESTABLISHING OF THE VENUE OF ANY SUCH PROCEEDINGS BROUGHT
IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

13

 



(C) THE BORROWER AND CFC EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

﻿

SECTION 8.09 INDEMNIFICATION.  THE BORROWER HEREBY INDEMNIFIES AND AGREES TO
HOLD HARMLESS, AND DEFEND CFC AND ITS MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS AND REPRESENTATIVES (EACH AN “INDEMNITEE”) FOR, FROM, AND
AGAINST ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, COSTS AND EXPENSES OF LITIGATION AND REASONABLE
ATTORNEYS’ FEES) ARISING FROM ANY CLAIM OR DEMAND IN RESPECT OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ARISING AT ANY TIME, WHETHER BEFORE OR AFTER
PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS IN FULL, EXCEPTING ANY SUCH MATTERS ARISING SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF CFC OR ANY INDEMNITEE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN SECTION 8.11 HEREOF, THE OBLIGATIONS
IMPOSED UPON THE BORROWER BY THIS SECTION SHALL SURVIVE THE REPAYMENT OF THE
LINE OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

﻿

Section 8.10Complete Agreement.  This Agreement, together with any schedules and
exhibits hereto and the other Loan Documents, and the other agreements and
matters referred to herein or by their terms referring hereto, is intended by
the parties as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement.  In the event
of any conflict in the terms and provisions of this Agreement and any other Loan
Documents, the terms and provisions of this Agreement shall control.

﻿

Section 8.11Survival; Successors and Assigns.  All covenants, agreements,
representations and warranties of the Borrower which are contained in this
Agreement shall survive the execution and delivery to CFC of the Loan Documents
and the making of the Advances hereunder and shall continue in full force and
effect until all of the obligations under the Loan Documents have been paid in
full. All covenants, agreements, representations and warranties of the Borrower
which are contained in this Agreement shall inure to the benefit of the
successors and assigns of CFC.  The Borrower shall not have the right to assign
its rights or obligations under this Agreement.

﻿

Section 8.12Use of Terms.  The use of the singular herein shall also refer to
the plural, and vice versa.

﻿

Section 8.13Headings.  The headings and sub-headings contained in this Agreement
are intended to be used for convenience only and do not constitute part of this
Agreement.

﻿

Section 8.14Severability.  If any term, provision or condition, or any part
thereof, of this Agreement or the other Loan Documents shall for any reason be
found or held invalid or unenforceable by any court of competent jurisdiction or
other Governmental Authority, such invalidity or unenforceability shall not
affect the remainder of such term, provision or condition nor any other term,
provision or condition, and this Agreement and the other Loan Documents





CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

14

 



shall survive and be construed as if such invalid or unenforceable term,
provision or condition had not been contained therein.

﻿

Section 8.15Binding Effect.  This Agreement shall become effective when it shall
have been executed by both the Borrower and CFC and thereafter shall be binding
upon and inure to the benefit of the Borrower and CFC and their respective
successors and assigns.

﻿

Section 8.16Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same document.  Signature pages may be detached from
the counterparts and attached to a single copy of this Agreement to physically
form one document.

﻿

Section 8.17Schedule 1.  Schedule 1 attached hereto is an integral part of this
Agreement.

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

﻿

﻿

 

 

 

 

﻿

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

(SEAL)

 

 

 

 

﻿

 

 

By:

/s/ Lee D. Thibert

﻿

 

 

 

 

﻿

 

 

Title:

Chief Executive Officer

Attest:

/s/ James Henderson

 

 

 

﻿

Secretary

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

NATIONAL RURAL UTILITIES COOPERATIVE

﻿

 

 

FINANCE CORPORATION

(SEAL)

 

 

 

 

﻿

 

 

By:

/s/ Ann Shankroff

﻿

 

 

 

Assistant Secretary - Treasurer

﻿

 

 

 

Ann Shankroff

Attest:

/s/ Paula Z. Kramp

PAULA Z. KRAMP

﻿

Assistant Secretary - Treasurer

 

 

﻿

﻿

﻿

﻿

Effective Date:  September 29, 2017  (to be filled in by CFC)

﻿

Loan Number: AK008-R-5110



CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------

 

15

 

SCHEDULE 1

﻿

1.       The purpose of this Line of Credit is to provide funds for the
Borrower's general corporate use, consistent with the Borrower's articles of
incorporation, bylaws and applicable federal, state and local laws and
regulations.

﻿

2.       The aggregate CFC Commitment shall mean $50,000,000.00.

﻿

3.       Maturity Date shall mean the date sixty (60) months from the Effective
Date.

﻿

4.       The date of the Borrower's balance sheet referred to in Section 2.01.G
is December 31, 2016.

﻿

5.       The special conditions of closing referred to in Section 4.01.D are as
follows: None

﻿

6.       The special conditions of advance referred to in Section 4.02.C are as
follows: None

﻿

7.       The special covenants referred to in Section 5.01.G are as follows:
None

﻿

8.       The address for notices to the Borrower referred to in Section 8.01 is:

﻿

﻿

If by personal delivery (including overnight mail or courier service):

﻿

Chugach Electric Association, Inc.

5601 Electron Dr.

Anchorage, AK  99518

Attention: Chief Executive Officer

﻿

If by United States mail:

﻿

Chugach Electric Association, Inc.

P.O. Box 196300

Anchorage, AK  99519-6300

Attention: Chief Executive Officer

﻿

If by facsimile: 907-762-4514













﻿













﻿

﻿

﻿

﻿

﻿



CFC LOCAGMT

AK008-R-5110(JABLONJ)

217611-2

 

--------------------------------------------------------------------------------